

EXHIBIT 10.4






lisachangofferletter.gif [lisachangofferletter.gif]


COCA-COLA PLAZA
ATLANTA, GEORGIA




 
 
ADDRESS REPLY TO:
JAMES R. QUINCEY   
 
P.O. BOX 1734
PRESIDENT & CHIEF EXECUTIVE OFFICER
 
ATLANTA, GA 30301
THE COCA-COLA COMPANY
 
__________
 
 
1-404 676-9980
 
 


Fax: +1-404-598-9980



        


        
February 14, 2019




Lisa Chang
Atlanta, Georgia


Dear Lisa,


We are delighted to confirm your new position as Chief People Officer, Grade 20,
with an effective date of March 1, 2019. You will report to me. The information
contained in this letter provides details of your new position.


•
Your principal place of assignment will be Atlanta, Georgia.



•
Your annual base salary for your new position will be USD 570,000.



•
At the next regularly scheduled meeting of the Compensation Committee following
your employment with the Company (April 2019), The Coca-Cola Company management
will request special long-term incentive award(s) with approximate value(s) as
follows:



o
USD 1,600,000, to be delivered 1/3 in Stock Options and 2/3 in Performance
Shares.  This award is subject to Compensation Committee approval and is
designed to address the equity award that you will not be eligible to receive in
the Company’s 2019 annual grant, due to the timing of your hire.  All long-term
incentive awards you will receive will be governed solely by the terms of the
Company’s long-term incentive plans and agreements that will be provided to you
at the time any awards are made.



o
USD 250,000 in Restricted Stock Units (RSUs).  The RSUs will vest 1/3rd each
year on the 1st, 2nd, and 3rd anniversaries of the date of the grant, provided
all other conditions are met.  The number of RSUs will be determined using the
30-calendar day average stock price of The Coca-Cola Company common stock as of
the first of the month in which the award is approved. Dividend equivalents will
not be paid during the restriction period.








--------------------------------------------------------------------------------



EXHIBIT 10.4




•
You will receive a one-time sign on bonus of USD 270,000 provided as a lump sum
cash payment. This will be paid to you within the month following your joining.



•
You will be eligible to participate in the annual Performance Incentive Plan.
Your annual incentive opportunity will be 0-170% of annual base salary. The
actual amount of an incentive award may vary and is based on individual
performance and the financial performance of the Company. Awards are made at the
discretion of the Compensation Committee of the Board of Directors. The plan may
be modified from time to time.



•
You will be eligible to participate in The Coca-Cola Company’s Long-Term
Incentive program. Awards are made at the discretion of the Compensation
Committee of the Board of Directors based upon recommendations by Senior
Management. You will be eligible to receive long-term incentive awards within
guidelines for the job grade assigned to your position. As a discretionary
program, the award timing, frequency, size and mix of award vehicles are
variable.



•
You are expected to maintain share ownership pursuant to the Company’s share
ownership guidelines at a level equal to two times your base salary. As you are
new to the company you will have until December 2023 to comply with this
requirement. You will be asked to provide information in December each year on
your progress toward your ownership goal, and that information will be reviewed
with the Compensation Committee of the Board of Directors the following
February.



•
You will be eligible for the Company’s Financial Planning Reimbursement Program
which provides reimbursement of certain financial planning services, up to USD
10,000, subject to taxes and withholding.



•
You will be eligible for the Emory Executive Health benefit which includes a
comprehensive physical exam and one-on-one medical and lifestyle management
consultation.



•
You are required to enter into the Agreement on Confidentiality,
Non-Competition, and Non-Solicitation, as well as the Agreement Covering
Inventions, Discoveries, Copyrightable Material, Trade Secrets, and Confidential
Information, effective immediately.



•
This letter is provided as information and does not constitute an employment
contract.



Lisa, I feel certain that you will find challenge, satisfaction and opportunity
in this role as we start our journey together during this important time.




Sincerely,


/s/ James Quincey


James Quincey
Chairman Elect, and Chief Executive Officer


c: Jason Gibbins
Executive Compensation
Executive Services







--------------------------------------------------------------------------------



EXHIBIT 10.4




I, Lisa Chang, accept this offer:






Signature:     __/s/ Lisa Chang______________________




Date:     _February 18, 2019__________________



